Exhibit 10.4

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) is executed as of
the 31st day of August, 2012 (the “Effective Date”), by and among Piceance
Energy, LLC, a Delaware limited liability company (“Borrower”), the financial
institutions party hereto, as Banks, and JPMorgan Chase Bank, N.A., as
Administrative Agent ( “Administrative Agent”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Borrower, the Banks, Administrative Agent, and the other Agents party
thereto are parties to that certain Credit Agreement dated as of June 4, 2012
(as may be amended, supplemented, restated, or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Banks have agreed to
provide certain financing to Borrower in accordance with the terms and
conditions set forth therein; and

WHEREAS, Borrower, the Banks, and Administrative Agent desire to amend the
Credit Agreement as set forth herein;

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:

SECTION 1 Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Amendment, effective on
the Effective Date, the Credit Agreement shall be amended in the manner provided
in this Section 1.

1.1 Amended Definitions. The definitions of “Borrowing Base Properties”,
“Delta”, “Delta/Laramie Transaction Properties”, “Parent Guarantors”, “Reserve
Report” and “Secured Hedge Provider” contained in Section 1.1 of the Credit
Agreement shall be amended and restated in their entirety to read in full as
follows:

“Borrowing Base Properties” means all Mineral Interests of Borrower and the
Restricted Subsidiaries evaluated by Banks for purposes of establishing the
Borrowing Base and shall include, without limitation, the Delta/Laramie
Transaction Properties on the Delta/Laramie Transaction Closing Date, and shall
exclude at all times the EnCana Forward Carry Wells.

“Delta” means Delta Petroleum Corporation, a Delaware corporation, to be renamed
“Par Petroleum Corporation” on or immediately following the Delta/Laramie
Transaction Closing Date.

“Delta/Laramie Transaction Properties” means the Mineral Interests and other
properties (other than the EnCana Forward Carry Wells) acquired by Borrower or
any Restricted Subsidiary pursuant to the Delta/Laramie Transaction Documents,
which shall include, without limitation, all Mineral Interests evaluated in the
Initial Reserve Report.



--------------------------------------------------------------------------------

“Parent Guarantors” means Laramie and Par Piceance Energy, and “Parent
Guarantor” means any one of the foregoing.

“Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by Borrower and the Restricted Subsidiaries (other than the
EnCana Forward Carry Wells), in form and substance reasonably acceptable to
Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry and Financial Accounting
Standards Board Statement 69. Each Reserve Report required to be delivered by
February 15 of each year pursuant to Section 4.1 shall be prepared by the
Approved Petroleum Engineer. Each other Reserve Report shall be prepared by
either (a) the Approved Petroleum Engineer, or (b) Borrower’s in-house staff,
and shall include a detailed reconciliation from the most recently delivered
Reserve Report prepared by the Approved Petroleum Engineer. Notwithstanding the
foregoing, in connection with any Special Redetermination requested by Borrower,
the Reserve Report shall be in form and scope mutually acceptable to Borrower
and Administrative Agent. Until superseded, the Initial Reserve Report shall be
considered the Reserve Report

“Secured Hedge Provider” means any Bank or any Affiliate of a Bank that has
entered into a Hedge Agreement with any Credit Party with the intention that the
obligations of such Credit Party thereunder be secured by the Mortgages, the
Parent Pledge Agreement, Borrower Pledge Agreements and Subsidiary Pledge
Agreements, whether or not such Person at any time ceases to be a Bank or an
Affiliate of a Bank.

1.2 New Definition. Section 1.1 of the Credit Agreement shall be amended to add
thereto in alphabetical order definitions for the terms “Economic Interest
Agreement”, “EnCana Forward Carry Wells”, “Economic Interest Agreement Payments”
and “Par Piceance Energy” which shall read in full as follows:

“Economic Interest Agreement” means that certain Economic Interest Agreement
dated August 31, 2012 by and between Borrower and Delta as in effect on such
date.

“EnCana Forward Carry Wells” means “Forward Carry Wells” as defined in the
Economic Interest Agreement.

“Economic Interest Agreement Payments” means those payments required to be made
by Borrower to Delta pursuant to Section 1 of the Economic Interest Agreement on
account of proceeds attributable to the EnCana Forward Carry Wells and that are
received by Borrower; provided, that, (a) any such payment made by Borrower to
Delta shall not exceed the amount of proceeds actually received by Borrower in
immediately available cash from or on behalf of EnCana Oil & Gas (USA) Inc. on
account of the EnCana Forward Carry Wells, or from any purchaser of production
from the EnCana

 

2



--------------------------------------------------------------------------------

Forward Carry Wells, (b) any such payment made by Borrower to Delta shall be
paid within thirty (30) calendar days of Borrower’s receipt of the proceeds for
which the payment is being made, and (c) any such payment shall be net of all
expenses and deductions that Borrower is entitled to deduct from such payments
pursuant to the Economic Interest Agreement.

“Par Piceance Energy” means Par Piceance Energy Equity LLC, a Delaware limited
liability company.

1.3 Amendment to Certain References to the Defined Term “Delta”. Each reference
to the defined term “Delta” in the definition of “Designated Equity Holder” and
in Section 6.2(a)(xi) and (c) of the Credit Agreement shall be deleted and
replaced with the term “Par Piceance Energy”.

1.4 Amendment to Section 9.2 of the Credit Agreement. Section 9.2 of the Credit
Agreement shall be amended by adding the following sentence to the end of such
Section 9.2:

Notwithstanding anything to the contrary in this Section 9.2 or this Agreement,
Borrower is permitted to make Economic Interest Agreement Payments.

SECTION 2 Representations and Warranties. In order to induce Administrative
Agent and the Banks to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and the Banks that:

2.1 Due Authorization; No Conflicts. The execution, delivery, and performance by
Borrower of this Amendment are within Borrower’s limited liability company
power, have been duly authorized by all necessary limited liability company
action, require no action by or in respect of, or filing with, any governmental
body, agency or official, and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon Borrower, or
result in the creation or imposition of any Lien upon any of the assets of
Borrower.

2.2 Validity and Binding Effect. This Amendment constitutes the valid and
binding obligations of Borrower enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and the availability of
equitable remedies may be limited by equitable principles of general
application.

SECTION 3 Miscellaneous.

3.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions of the
Credit Agreement and the other Loan Papers shall, except as amended hereby,
remain in full force and effect.

3.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

3



--------------------------------------------------------------------------------

3.3 Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Subject to the terms and
conditions herein set forth, this Amendment shall become effective when
Administrative Agent shall have received counterparts hereof signed by all of
the parties hereto. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission (e.g., .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

3.4 COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

3.5 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

3.6 No Implied Waivers. No failure or delay on the part of Administrative Agent
or the Banks in exercising, and no course of dealing with respect to, any right,
power, or privilege under this Amendment, the Credit Agreement or any other Loan
Papers shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Amendment, the Credit
Agreement, or any other Loan Papers preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.

3.7 Review and Construction of Documents. Borrower hereby acknowledges and
represents and warrants to Administrative Agent and the Banks that (a) Borrower
has had the opportunity to consult with legal counsel of its own choice and has
been afforded an opportunity to review this Amendment with its legal counsel,
(b) Borrower has reviewed this Amendment and fully understands the effects
thereof and all terms and provisions contained herein, (c) Borrower has executed
this Amendment of its own free will and volition, and (d) this Amendment shall
be construed as if jointly drafted by Borrower and the Banks. The recitals
contained in this Amendment shall be construed to be part of the operative terms
and provisions of this Amendment.

3.8 Arms-Length/Good Faith. This Amendment has been negotiated at arms-length
and in good faith by the parties hereto.

3.9 Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa.

3.10 Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

4



--------------------------------------------------------------------------------

3.11 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

PICEANCE ENERGY, LLC, a Delaware limited liability company By:  

/s/ Bruce L. Payne

  Bruce L. Payne   President and Chief Financial Officer

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT – PICEANCE ENERGY, LLC]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Bank         By:  

/s/ Michael A. Kamauf

  Michael A. Kamauf,   Authorized Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT – PICEANCE ENERGY, LLC]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank By:  

/s/ Tim Green

  Tim Green   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT – PICEANCE ENERGY, LLC]